Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 14, 2020, is entered into by and among KBR, INC., a Delaware
corporation (“KBR”), each subsidiary of KBR identified as a “Borrower” on the
signature pages hereto (together with KBR, the “Borrowers” and each a
“Borrower”), as borrowers, each Lender (as defined in the Credit Agreement
(defined below)) party hereto, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrowers, the Administrative Agent and certain banks and other
financial institutions are parties to that certain Syndicated Facility
Agreement, dated as of April 25, 2018 (as previously amended, as amended hereby
and as further amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement” and the Credit Agreement prior to
giving effect to this Amendment being referred to as the “Existing Credit
Agreement”), pursuant to which the Lenders have extended certain revolving, term
and performance letter of credit facilities to KBR;

 

WHEREAS, the Borrowers have requested certain amendments to certain terms of the
Existing Credit Agreement as provided herein, and the Administrative Agent and
each of the undersigned Lenders party hereto have agreed to such requests,
subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.            Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement, as amended by this Amendment.

 

2.            Amendments to Credit Agreement. Subject to the terms and
conditions hereof and with effect from and after the Amendment Effective Date
(defined below), the Existing Credit Agreement is hereby amended as follows:

 

(a)            The definition of “Collateral and Guarantee Requirement” in
Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
clause (ix) of the proviso of such definition and replacing such clause with the
following in lieu thereof:

 

“(ix) any payroll accounts, employee wage and benefit accounts, tax accounts,
escrow accounts, or fiduciary or trust accounts and accounts into which solely
collections or proceeds of Qualified Securitization Assets (but not the proceeds
received by the Borrower or any of its Restricted Subsidiaries as part of the
sale of such accounts receivable) are deposited;”

 

(b)            The definition of “Customary Permitted Liens” in Section 1.01 of
the Existing Credit Agreement is hereby amended by deleting clause (r) of such
definition and replacing such clause with the following in lieu thereof:

 

“(r) Liens on the Investments described in Section 7.03(o) and Section 7.03(q),
in each case securing the obligations described therein,” and

 



 

 

 

(c)            The definition of “Consolidated EBITDA” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated as follows:

 

““Consolidated EBITDA” means, with respect to the Borrower and its consolidated
Restricted Subsidiaries on a consolidated basis, for any period, an amount equal
to Consolidated Net Income for such period:

 

(a)            increased (without duplication) by the following to the extent
deducted (or, in the case of clauses (a)(ix) and (a)(x), not included) in
calculating such Consolidated Net Income for such period:

 

(i)            provision for Federal, state, local and foreign taxes based on
income or profits or capital (including, without limitation, state franchise,
excise and similar taxes and foreign withholding taxes of the Borrower and its
Restricted Subsidiaries) paid or accrued during such period, including any
penalties and interest relating to any tax examinations, and (without
duplication) net of any tax credits applied during such period (including tax
credits applicable to taxes paid in earlier periods); plus

 

(ii)           Consolidated Interest Charges (including, to the extent not
otherwise included therein, the accretion of the par value of any Permitted
Convertible Indebtedness in the form of interest); plus

 

(iii)          depreciation and amortization expense; plus

 

(iv)          any fees, commissions, costs, expenses or charges (other than
depreciation or amortization expense) related to any equity
offering, Investment, acquisition, Disposition or recapitalization permitted
under the Loan Documents or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness permitted to be incurred under the
Loan Documents (whether or not successful), including (A) such fees, expenses or
charges related to the Transactions and any other credit facilities and (B) any
amendment or other modification of the Loan Documents and any other credit
facilities; plus

 

(v)           the amount of any restructuring charge or reserve or integration
cost, including any one-time costs incurred in connection with the Transactions
and acquisitions or divestitures after the Closing Date; provided that in no
event shall the aggregate amount added to Consolidated EBITDA under this clause
(v), together with all amounts in such period determined in accordance with
clause (ix) of this definition, exceed (A) 10% of Consolidated EBITDA for any
Measurement Period ending March 31, 2020, June 30, 2020, September 30, 2020 or
December 31, 2020 (calculated prior to giving effect to any adjustment pursuant
to clauses (v) and (ix) of this definition) or (B) 25% of Consolidated EBITDA in
any Measurement Period other than those specified in clause (A) (calculated
prior to giving effect to any adjustment pursuant to clauses (v) and (ix) of
this definition); plus

 

(vi)          other non-cash charges, write-downs, expenses, losses or items
reducing such Consolidated Net Income for such period, including any impairment
charges or the impact of purchase accounting, (excluding (A) any such non-cash
charge, writedown or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period and (B) any such non-cash charge related
to project writedowns or operations) less other non-cash items of income
increasing Consolidated Net Income (excluding any such non-cash item of income
to the extent it represents a receipt of cash in any future period so long as
such receipt of cash is not included in calculating Consolidated Net Income or
Consolidated EBITDA in such later period); plus

 



2

 

 

(vii)         any costs or expense incurred pursuant to (x) any board of
directors, management or employee equity plan or stock option plan or (y) any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, in the case of this clause (y) to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Stock); plus

 

(viii)        cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not otherwise added back in such period or
any other period; plus

 

(ix)           cost savings, expense reductions, operating improvements,
integration savings and synergies (calculated on a pro forma basis as though
such items had been realized on the first day of such period), in each case,
projected by the Borrower in good faith to be realized as a result, and within
18 months, of, or of actions taken or to be taken in connection with, (A) the
Transactions and (B) mergers and other business combinations, acquisitions,
asset sales, investments, restructurings and cost savings initiatives; provided
that in no event shall the aggregate amount added to Consolidated EBITDA under
this clause (ix), together with all amounts in such period determined in
accordance with clause (v) of this definition, (A) 10% of Consolidated EBITDA
for any Measurement Period ending March 31, 2020, June 30, 2020, September 30,
2020 or December 31, 2020 (calculated prior to giving effect to any adjustment
pursuant to clauses (v) and (ix) of this definition) or (B) 25% of Consolidated
EBITDA in any Measurement Period other than those specified in clause
(A) (calculated prior to giving effect to any adjustment pursuant to clauses
(v) and (ix) of this definition); plus

 

(x)           with respect to any Unrestricted Subsidiary, any cash distribution
made by such Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary of the Borrower to the extent not previously included in the equity
and earnings of the Borrower and its Restricted Subsidiaries; plus

 

(xi)           for any Measurement Period ending March 31, 2020, June 30, 2020,
September 30, 2020 or December 31, 2020, the amount of any restructuring charge
or reserve or integration cost, including any one-time costs, incurred in
connection with the exit of the engineering, procurement and construction
business by the Borrower or any Subsidiary during (i) the fiscal quarter ended
March 31, 2020, in an aggregate amount for such quarter not to exceed
$46,400,000 and (ii) during the fiscal quarter ended June 30, 2020, in an
aggregate amount for such quarter not to exceed $43,200,000; and

 

(b)           decreased (without duplication) by non-cash gains to the extent
included in calculating such Consolidated Net Income for such period other than
(A) non-cash gains to the extent they represent the reversal of an accrual or
cash reserve for a potential cash item that reduced Consolidated EBITDA in any
prior period and (B) non-cash gains with respect to cash actually received in a
prior period so long as such cash did not increase Consolidated EBITDA in such
prior period;

 

provided, that for the purposes of determining Consolidated EBITDA (solely for
purposes of determining compliance with Section 7.11, but not for any other
purpose, including, without limitation, the calculation of the Applicable Rate),
to the extent such amounts are included as deductions from Consolidated EBITDA
for the period, Borrower may add back all amounts attributed to the Permitted
Ichthys Charges.”

 



3

 

 

3.           Representations and Warranties. Each Borrower by its execution
hereof hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

 

(a)            the execution, delivery and performance by such Borrower of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and do not and will not (i) contravene the terms of any of
such Borrower’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which such Borrower
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject; or (iii) violate any applicable Law, except, in the cases
of clause (ii) and (iii) as could not reasonably be expected to have a Material
Adverse Effect;

 

(b)            this Amendment has been duly executed and delivered by each
Borrower, and constitutes a legal, valid and binding obligation of each Borrower
(and the Credit Agreement, as amended hereby, and each other Loan Document
constitutes the legal, valid and binding obligation of each Borrower party
thereto), in each case enforceable against each Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(c)            after giving effect to transactions contemplated to occur on or
prior to the Amendment Effective Date, the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement and each other
Loan Document are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, with
respect to representations and warranties modified by materiality standards, in
all respects) as of such earlier date, and except that for purposes of this
clause (c), the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively; and

 

(d)            no Default exists either before or after the effectiveness of
this Amendment on the Amendment Effective Date.

 

4.            Effective Date.

 

(a)            This Amendment will become effective on the date (the “Amendment
Effective Date”) on which the Administrative Agent shall have received
counterparts of this Amendment duly executed by (1) each Borrower, (2) the
Administrative Agent, and (3) the Lenders necessary to constitute Required
Lenders.

 

(b)            For purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has executed this Amendment and
delivered it to the Administrative Agent shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required under this Section 4 to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to this Amendment being deemed effective by the
Administrative Agent on the Amendment Effective Date specifying its objection
thereto.

 



4

 

 

(c)            From and after the Amendment Effective Date, the Credit Agreement
is amended as set forth herein.

 

(d)            Except as expressly amended and/or waived pursuant hereto, the
Credit Agreement and each other Loan Document shall remain unchanged and in full
force and effect and each is hereby ratified and confirmed in all respects, and
any waiver contained herein shall be limited to the express purpose set forth
herein and shall not constitute a waiver of any other condition or circumstance
under or with respect to the Credit Agreement or any of the other Loan
Documents.

 

(e)            The Administrative Agent will notify the Borrower and the Lenders
of the occurrence of the Amendment Effective Date.

 

5.            No Novation; Reaffirmation. Neither the execution and delivery of
this Amendment nor the consummation of any other transaction contemplated
hereunder is intended to constitute a novation of the Existing Credit Agreement,
the Credit Agreement or of any of the other Loan Documents or any obligations
thereunder. Each Borrower (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) confirms and affirms all of its obligations
under the Loan Documents, (c) confirms and affirms that each of the Liens
granted in or pursuant to the Loan Documents are valid and subsisting as
security for the payment and performance of the Obligations outstanding on the
Amendment Effective Date immediately prior to the effectiveness of the
amendments provided by this Agreement and any Obligations outstanding at any
time under the Credit Agreement, and (d) agrees that this Amendment and all
documents executed in connection herewith (i) do not operate to reduce or
discharge any Loan Party’s obligations under the Loan Documents and (ii) in no
manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

 

6.            Miscellaneous.

 

(a)            Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement and each other Loan Document are and shall
remain in full force and effect. All references in any Loan Document to the
“Credit Agreement” or “this Agreement” (or similar terms intended to reference
the Credit Agreement) shall henceforth refer to the Credit Agreement as amended
by this Amendment. This Amendment shall be deemed incorporated into, and a part
of, the Credit Agreement.

 

(b)            This Amendment shall be binding upon and inure to the benefit of
the parties hereto, each other Lender and each other Loan Party, and their
respective successors and assigns.

 

(c)            THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
WITHOUT LIMITING THE FOREGOING SENTENCE, THIS AMENDMENT IS SUBJECT TO THE
PROVISIONS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF
WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.

 



5

 

 

(d)            This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment, the Credit Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section 4,
this Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties required to be a party hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.

 

(e)            If any provision of this Amendment, the Credit Agreement as
amended hereby or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment, the Credit Agreement and the other Loan Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(f)             The Borrower agrees to pay in accordance with Section 10.04 of
the Credit Agreement all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

 

(g)            This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

 

7.            References. All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement as amended hereby, and as
further amended, restated, supplemented or modified from time to time in
accordance with the terms thereof.

 

[Signature Pages Follow.]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWERS:           KBR, INC., a Delaware corporation, as KBR and a Borrower
                By: /s/ Natasha Frausto     Name: Natasha Frausto     Title:
Vice President, Finance & Treasurer

 

 

    KELLOGG BROWN & ROOT LLC, a Delaware limited liability company, as a
Borrower                 By: /s/ Natasha Frausto     Name: Natasha Frausto    
Title: Vice President, Finance & Treasurer

 

 

    KBR ENGINEERING COMPANY, LLC, a Delaware limited liability company, as a
Borrower                 By: /s/ Natasha Frausto     Name: Natasha Frausto    
Title: Vice President, Finance & Treasurer

 

 

    KBR SERVICES, LLC, a Delaware limited liability company, as a Borrower      
          By: /s/ Natasha Frausto     Name: Natasha Frausto     Title: Vice
President, Finance & Treasurer

 

KBR, Inc.

Signature Pages

Amendment No. 4 to Credit Agreement

 





 

 

    KBR WYLE SERVICES, LLC, a Delaware limited liability company, as a Borrower
                By: /s/ Natasha Frausto     Name: Natasha Frausto     Title:
Vice President, Finance & Treasurer

 

 

    KBR CONSTRUCTION COMPANY, LLC, a Delaware limited liability company, as a
Borrower                 By: /s/ Natasha Frausto     Name: Natasha Frausto    
Title: Vice President, Finance & Treasurer

 

 

    KBR GROUP HOLDINGS, LLC, a Delaware limited liability company, as a Borrower
                By: /s/ Natasha Frausto     Name: Natasha Frausto     Title:
Vice President, Finance & Treasurer

 

 

    KELLOGG BROWN & ROOT PTY LTD., an Australian limited company, as a Borrower
                By: /s/ Natasha Frausto     Name: Natasha Frausto     Title:
Vice President, Finance & Treasurer

 

KBR, Inc.

Signature Pages

Amendment No. 4 to Credit Agreement

 





 

 

    BANK OF AMERICA, N.A., as Administrative Agent             By: /s/ Anthea
Del Bianco     Name: Anthea Del Bianco     Title: Vice President

 

KBR, Inc.

Signature Pages

Amendment No.4 to Credit Agreement

 





 

 

    BANK OF AMERICA, N.A., as a Lender             By: /s/ Mukesh Singh    
Name: Mukesh Singh     Title: Director

 

 

KBR, Inc.

Signature Pages

Amendment No.4 to Credit Agreement

 





 

 

    BBVA USA, as a Lender            By: /s/ Aaron Loyd     Name: Aaron Loyd    
Title: Director

 

    BNP PARIBAS, as a Lender           By: /s/ Pierre-Nicholas Rogers     Name:
Pierre-Nicholas Rogers     Title: Managing Director

 

    By: /s/ Joseph Mack     Name: Joseph Mack     Title: Vice President

 

    CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender           By: /s/ Joshua
Dearmon     Name: Joshua Dearmon     Title: Managing Director

 

    CITIBANK N.A., as a Lender and an L/C Issuer           By: /s/ Millie Schild
    Name: Millie Schild     Title: Vice President

 

    CITIZENS BANK, N.A. (as successor by merger to
CITIZENS BANK OF PENSYLVANNIA), as a Lender           By: /s/ Dan Laurenzi    
Name: Dan Laurenzi     Title: Director

 

 

KBR, Inc.

Signature Pages

Amendment No.4 to Credit Agreement

 



 

 

 

    HSBC BANK USA, N.A., as a Lender           By: /s/ Shaun R. Kleinman    
Name: Shaun R. Kleinman     Title: Senior Vice President

 

    MUFG Bank, LTD., as a Lender           By: /s/ Maria F. Maia     Name: Maria
F. Maia     Title: Director

 

    MUFG UNION BAnk, N.A., as a Lender           By: /s/ Maria F. Maia     Name:
Maria F. Maia     Title: Director

 

    Regions Bank, as a Lender           By: /s/ Jason Douglas     Name: Jason
Douglas     Title: Director

 

    Riyad bank, houston agency, as a Lender           By: /s/ Michael Meiss    
Name: Michael Meiss     Title: General Manager

 

    By: /s/ Roxanne Crawford     Name: Roxanne Crawford     Title: Vice
President, Administrative Officer

 

 

KBR, Inc.

Signature Pages

Amendment No.4 to Credit Agreement

 



 

 

 

    Standard Chartered Bank, as a Lender           By: /s/ James Beck     Name:
James Beck     Title: Associate Director

 

    sumitomo mitsui banking corporation, as a Lender           By: /s/ Michael
Maguire     Name: Michael Maguire     Title: Managing Director

 

    the bank of nova scotia, houston BRANCH, as a Lender           By: /s/ Scott
Nickel     Name: Scott Nickel     Title: Director

 

    TRUIST BANK, as a Lender           By: /s/ Anika Kirs     Name: Anika Kirs  
  Title: Vice President

 

    UNITED BANK, as a Lender           By: /s/  Edward J. Goedecke     Name:
Edward J. Goedecke     Title: SVP

 

    WOODFOREST NATIONAL BANK, as a Lender           By: /s/  Celestino Gonzalez
    Name: Celestino Gonzalez     Title: Senior Vice President

 

 

KBR, Inc.

Signature Pages

Amendment No.4 to Credit Agreement

 



 

 